Name: 88/260/EEC: Commission Decision of 12 April 1988 amending Decision 88/152/EEC on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1987 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-04-28

 Avis juridique important|31988D026088/260/EEC: Commission Decision of 12 April 1988 amending Decision 88/152/EEC on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1987 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 107 , 28/04/1988 P. 0042 - 0043*****COMMISSION DECISION of 12 April 1988 amending Decision 88/152/EEC on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1987 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (88/260/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has forwarded the laws, regulations and administrative provisions of the Land Hessen listed in the Annex to this Decision; Whereas these laws, regulations and administrative provisions, in so far as they relate to measures governed by Regulation (EEC) No 797/85, are consistent with the conditions and objectives of the said Regulation; Whereas Commission Decision 88/152/EEC (3) on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1987 should be extended to cover the stated laws, regulations and administrative provisions of the Land Hessen; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The items shown in the Annex to this Decision shall be added to the list concerning the Land Hessen in the Annex to Decision 88/152/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 12 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 71, 17. 3. 1988, p. 47. ANNEX Laws, regulations and administrative provisions supplementing the list of measures in the Land Hessen - Directives of 13 December 1983 promoting common projects relating to agricultural technology, - Directives of 25 October 1982 encouraging the production and conversion of alternative energy and the guarantee of energy supply to agriculture, - Directives of 11 August 1987 on encouraging young farmers.